PER CURIAM.
Plaintiff in error has appealed from a judgment entered against him in the trial court and on August 28, 1946, filed his brief. The authorities therein cited reasonably sustain the allegations of error. The defendants in error have filed no brief and have offered no excuse for such failure. Under such circumstances as stated in Osborne v. Osborne, 163 Okla. 273, 21 P. 2d 1056, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause may be reversed and remanded, with directions. The cause is reversed and remanded, with directions to the trial court to vacate the judgment entered for the plaintiffs below and enter judgment for the defendant as prayed for in the petition in error.
HURST, C.J., DAVISON, V.C.J., and RILEY, BAYLESS, WELCH, CORN, GIBSON, and LUTTRELL, JJ., concur.